Citation Nr: 0427153	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  01-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left eye 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had military service from February 1957 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision and April 
2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.

As an initial matter, the Board notes that the veteran's 
claim, as originally adjudicated in an earlier rating 
decision dated in January 1987, was characterized as a claim 
for "[s]ervice connection for left eye condition and 
headaches."  By a July 1988 statement, the veteran limited 
his appeal of the January 1987 decision to the claim of 
service connection for a left eye disability.  The Board 
later denied the left eye claim by a November 1988 decision.  
Applications to reopen claims of service connection for left 
eye disability were denied in September 1998 and June 1999.  
The veteran did not appeal these denials.  Consequently, both 
claims now on appeal are characterized as applications to 
reopen previously denied claims.  38 U.S.C.A. § 5108 (2002).

The Board also notes that the veteran requested hearings both 
at the RO and in Washington, DC when he perfected his appeal 
in December 2003.  On a form received from the veteran in 
February 2004, he checked choices indicating that, instead of 
a hearing before a Travel Board, he requested both a hearing 
before a Hearing Officer at the RO, and a Board hearing in 
Washington.  The veteran's representative was asked to 
clarify the veteran's request(s), and, in a March 2004 
memorandum, the veteran's representative clarified that the 
veteran was requesting a Travel Board hearing.  A Travel 
Board hearing was scheduled at the RO for April 8, 2004.  The 
veteran failed to report.


FINDINGS OF FACT

1.  The veteran did not appeal a June 1999 rating decision 
that denied service connection for a left eye disability.  A 
claim to reopen was filed in September 1999.

2.  Evidence received since the June 1999 denial is new, but 
it is not so significant that it must be considered to fairly 
decide the underlying claim of service connection for left 
eye disability.  

3.  In July 1988, the veteran withdrew an appeal of a January 
1987 rating decision that denied service connection for 
headaches.  A claim to reopen was filed in July 2002.

4.  Evidence received since the January 1987 decision is new, 
but it does not by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim; nor does it present a reasonable 
possibility of substantiating the claim of service connection 
for headaches.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for a left eye 
disability.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.303, 3.156 (2001). 

2.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for headaches.  
38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service records and service medical records 
(SMRs) have not been found.  A request was sent to the 
National Personnel Records Center (NPRC) in November 1984, 
less than one month after the veteran's initial claim was 
received.  The NPRC replied in December 1984 that the 
veteran's records could not be located, and that, if they had 
been in storage at NPRC on July 12, 1973, they may have been 
destroyed in a fire on that date.  The issue of the veteran's 
records is addressed in more detail in the discussion of the 
Veterans Claims Assistance Act of 2000 (VCAA) below.

A.  Headaches

As noted above, service connection for headaches was denied 
by a January 1987 RO decision.  The veteran initiated an 
appeal, but in July 1988 withdrew from appellate 
consideration all issues except for the claim of service 
connection for a left eye disability.  

The evidence of record at the time of the January 1987 
decision denying service connection for headaches included 
November 1980 and March 1982 treatment records from the 
Stanford University Hospital in Palo Alto, California.  In 
the history given by the veteran, he noted that left eye 
symptomatology began in 1976 when he noted decreased visual 
acuity in the left eye.  Essential iris atrophy was diagnosed 
in the left eye in 1976, and glaucoma was then noted to have 
been diagnosed in 1977.  There was no history given relating 
to any time prior to the onset of the left eye symptomatology 
in 1976, and the treatment record did not address the issue 
of the etiology of the veteran's headaches.

Also of record at the time of the January 1987 decision were 
several statements from the veteran alleging that during his 
time in service he suffered frequent headaches, along with 
bad vision in his left eye.  He averred that he was told by 
doctors in the service that his eye difficulties were caused 
by an eye injury, and no treatment was given except for 
dispensing of APCs for headache pain.  He also averred that 
his left eye disorder should have been diagnosed and treated 
while in the service, and called this shortcoming malpractice 
on the part of the service.  

Since the 1987 denial, evidence has been added to the record, 
including treatment records from the Doyne Hospital/Froedtert 
Memorial Lutheran Hospital for the period August 1992 to 
November 2003; treatment records from the Milwaukee County 
Medical Complex, Milwaukee, Wisconsin for the period August 
1992 to March 1995; a statement from Dr. L.W.S., M.D. 
regarding treatment visits in July and August 1995; documents 
from the Social Security Administration (SSA), which included 
duplicates of some VA treatment records, and court papers 
having to do with a case involving the veteran and SSA; 
treatment records from VAMC Milwaukee, Wisconsin for the 
period July 1989 through April 2003; and limited records from 
NPRC.  All of the treatment records document ongoing 
treatment for the veteran's left eye disorder, headaches, and 
other health issues.  None of the records associates the 
veteran's headaches with his time in service.  The records 
from NPRC consist of morning reports that indicate the 
veteran was assigned to units at an Air Force Base in 
Germany.  None of the records from NPRC mentioned any medical 
condition of any kind, nor do they document the reason for 
the veteran's incarceration.

Also of record are treatment notes from the Westside VA 
Medical Center (VAMC) at Chicago, Illinois.  A treatment note 
dated in August 1984 noted that the veteran suffered trauma 
of the left eye in 1977 caused by metal shavings being blown 
into the eye.  The veteran was also treated for other 
complaints, but nothing in these records suggests the 
etiology of the veteran's headaches.

Also added to the record subsequent to the 1987 denial are 
numerous statements from the veteran again alleging that his 
headaches, symptomatic of his eye disorder, were present in 
service and should have been diagnosed in service.  Also 
added to the record is testimony, apparently before an SSA 
administrative law judge, wherein the veteran stated that he 
had been having headaches since he was a child.  In a 
statement received in November 1998, the veteran alleged that 
his headaches were caused by his eye disease, and that 
neither the headaches nor the eye disease were treated while 
in service.  In a December 2000 note submitted in response to 
an October 2000 Statement of the Case (SOC), the veteran 
repeated that his essential iris atrophy was not discovered 
until 1976.  



B.  Left Eye Disability

The veteran's claim of service connection for left eye 
disability was denied by the Board in November 1988.  Claims 
to reopen were denied in September 1998 and in June 1999.  
The veteran did not file a timely appeal with these rating 
decisions.  

In addition to the evidence described above as being of 
record at the time of the November 1988 Board decision, also 
of record at the time of the June 1999 denial, was a 
statement by the veteran.  In that statement, received in 
December 1988, the veteran stated that his headaches had 
caused him to fail to report for duty, which resulted in a 
court martial, having spent 24 days of a 30-day sentence in 
the base guard house, and a discharge from service under 
honorable conditions.  With the exception of the veteran's 
own unsubstantiated assertions and the limited information 
provided by NPRC, none of the new evidence was related to the 
veteran's military service.

II.  Analysis

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  

The Board notes that 38 C.F.R. § 3.156(a) was amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  

The request to reopen the veteran's claim for service 
connection for left eye disability was received in 1999; 
consequently, only the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001 governs the left eye 
disability issue.  On the other hand, the request to reopen 
the appeal for service connection for headaches was received 
in July 2002; consequently, only the version of 38 C.F.R. 
§ 3.156(a) in effect from August 29, 2001 governs the 
headache issue.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  While the veteran's headaches and left eye 
disability may be conceded, in order for the veteran's claims 
to be reopened there must be new and material evidence of in-
service incurrence or aggravation of an injury or disease, 
and medical evidence of a nexus between the current 
disability and the in-service disease or injury.

A.  Headaches

Under 38 C.F.R. § 3.156(a) (2003) (new definition of 
"material"), evidence is considered to be "new" if it was 
not previously submitted to agency decision makers and it is 
not cumulative or redundant.  The evidence is "material" if 
it is existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2003).   In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted above, the evidence added to the record subsequent 
to the 1987 decision denying service connection for headaches 
dealt with the veteran's ongoing treatment for a variety of 
ills, including his headaches.  With the exception of the 
veteran's own statements, none of the evidence in any way 
related the veteran's headaches to his military service.  

The only evidence of record supportive of the veteran's claim 
of an in-service injury or disease consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R 
§ 3.159(a)(1) (2003).  Medical diagnosis, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran is competent as a layperson to 
describe the symptoms of his headaches and eye disability, he 
is not competent to provide medical opinion as to their 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  Even if, arguendo, the veteran's 
lay statements were to be given credence, as Justus, supra, 
holds we must do, they would not constitute new and material 
evidence because the veteran's statements added to the record 
after the 1987 decision, by definition, contained no new 
evidence because the statements were cumulative and redundant 
of his earlier statements which were already of record.

The limited records provided by NPRC only served to show that 
the veteran was stationed where he said he was, and that he 
spent time incarcerated there.  There is no indication that 
the court martial or incarceration was in any way related to 
his headaches.  

In sum, while the evidence added to the record since the 
January 1987 denial of service connection for headaches was, 
for the most part, new, it was not material because by itself 
or when considered with previous evidence of record, it does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not present the reasonable possibility of 
substantiating the claim.  The additional statements from the 
veteran were not new evidence because they were cumulative or 
redundant of his earlier statements of record.

B.  Left Eye Disability

Under 38 C.F.R. § 3.156(a) (2001) (old definition of 
"material"), evidence is considered "new" if it was not 
previously submitted to agency decision makers and if it is 
not merely cumulative or redundant.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence 
under the old definition is evidence which bears directly and 
substantially upon the specific matter under consideration 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge, supra.  

As noted above, the evidence added to the record since the 
1999 denial, dealt with the veteran's ongoing treatment for a 
variety of problems, including his left eye disability.  With 
the exception of the veteran's own statements, none of the 
evidence in any way related the veteran's left eye disability 
to his military service.  Also as discussed above, in 
addition to not being medically competent, the lay statements 
do not constitute new evidence because they were cumulative 
or redundant of earlier statements already of record.

Similarly, the limited records provided by NPRC are not in 
any way related to his left eye disability.  

In sum, while the evidence added to the record since the 1999 
rating decision is, for the most part, new, it was not 
material because it did not bear directly and substantially 
upon the specific matter under consideration, and, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The additional statements 
from the veteran were not, by definition, new evidence 
because they were cumulative or redundant of his earlier 
statements of record.

Accordingly, the Board finds that new and material evidence 
has not been received, and the veteran's claims of 
entitlement to service connection for headaches and for left 
eye disability are not reopened.  38 C.F.R. § 3.156(a) 
(2001); § 3.156(a) (2003).  

C.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claims to reopen, the Board has 
considered the provisions of the VCAA.  Among other things, 
the VCAA and implementing regulations require VA to notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2001, shortly after enactment of the VCAA, and before the 
implementing regulations were promulgated.  

Specifically regarding VA's duty to notify, the May 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to service connection for 
left eye disability, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  Additionally, the RO previously, in May 1992, had 
informed the veteran that a previously decided final claim 
could be reviewed only if there was new and material 
evidence.  New and material evidence was defined for the 
veteran, and examples of new and material evidence were 
given.  Following the veteran's request to include headaches 
in his claim, in a letter dated in September 2002, the RO 
again informed him of the requirement for new and material 
evidence, and provided paraphrased text of the newly revised 
regulation found at 38 C.F.R. § 3.156(a).  The September 2002 
letter again provided examples of types of evidence which 
could constitute new and material evidence.  Further, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO 
provided a statement of the case (SOC) for each issue, and a 
supplemental statement of the case (SSOC), reporting the 
results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
attempted to obtain the veteran's service medical records 
(SMRs), which, as noted above, were presumably destroyed in a 
fire at NPRC.  There is of record a series of letters dated 
in October and November 2000 between a law firm representing 
the veteran in an unrelated matter, and the RO.  The law firm 
had sought the veteran's SMRs and service records from NPRC, 
and NPRC had sent a response to the firm indicating that the 
veteran's records may have been loaned to VA.  The law firm 
queried the RO, and the RO responded that VA did not have the 
veteran's service records and that they have never been in 
VA's possession.  Additionally, when he perfected his appeal, 
the veteran submitted a letter sent to him by NPRC indicating 
that his original medical record was not on file, and that it 
had been loaned to VA.  The veteran, understandably, asks why 
VA has told him that his records were destroyed in a fire, 
when NPRC has told him the records have been given to VA.  
The RO was informed at the very outset of the veteran's 
claims that the records were likely lost in the 1973 fire.  
Further, statements by the RO indicate that the records have 
never been in VA's possession.  Finally, the Board notes that 
the RO has made diligent efforts to obtain additional 
information from NPRC, which has resulted in only few pages 
of unit records.  The Board is satisfied that the veteran's 
personnel records and SMRs were likely destroyed in the 1973 
fire at NPRC, and that VA has fulfilled its duty to assist in 
locating these records.  See 38 C.F.R. § 3.159(c)(2) (2003) 
(no further efforts required when another federal agency 
advises VA that the requested records do not exist or the 
custodian does not have them).  

The veteran provided, and the RO incorporated into the record 
for consideration, various pieces of evidence discussed 
above, including SSA records.  The RO also obtained all of 
the available medical evidence described by the veteran.  
Given the standard of the regulation, the Board finds that VA 
has no duty to inform or assist that was unmet.


ORDER

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for a left eye 
disability, the appeal is denied.

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for headaches, 
the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



